DETAILED ACTION
This communication is in response to the after final filed 12/6/21 in which claims 21, 30, 31, and 35 were amended. Claims 21-27, 30-37, and 40 are pending. Claims 28, 29, 38, and 39 were previously canceled
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered. However, Hirsch is now remapped to teach the argued limitations. Examiner respectfully directs the applicant’s attention to the detailed rejections below for an explanation of how Hirsch teaches analysis of editing history of the website to generate the mobile application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 25, 26, 31, 32, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 8,788,935 B1; patented Jul. 22, 2014).

Regarding claim 21, Hirsch discloses [a] system comprising: (Hirsch, FIG. 2, illustrates a detailed view of a system (column 11, lines 66, 67)
at least one computer hardware device; (Hirsch, FIG. 2, processor and memory of the system)
an application generating website building system (AGWBS) running on said at least one computer hardware device for converting a website to an application (app) which operates on a mobile device, the AGWBS comprising: ((AGWBS (and its components) is interpreted as software for purposes of 35 U.S.C. 112(f) analysis) Hirsch, FIG. 2, illustrates the system includes an application builder stored on the storage device and executed by the Hirsch, column 10, lines 24-30, teaches the application builder analyzes website content associated with a website to create an application)
at least one database storing at least a plurality of per-vertical base apps, wherein a per-vertical base app is per one type of business pertaining to said website; (Hirsch, FIG. 2, illustrates the system includes a set of build tools stored on the storage device as part of the application builder; Hirsch, column 17, lines 10-39, teaches the build tools include application templates that may be customized by the user for designing the application, e.g., a user may select an application template for creating an application for a particular type of business (e.g., restaurant, law firm, accounting, construction company, etc.); an application template for a law firm may include preassembled modules)
an application generator to generate an initial extended application content file (XACF) storing application related information for said website according to an analysis of said website; (Hirsch, column 7, lines 45-63, teaches the website content is utilized to create an initial application in a generic application format (e.g., a generic format which includes a listing of the application features; Hirsch, column 13, line 53-column 14, line 37, teaches a website analyzer analyzes the website content to detect website features and incorporates them into the initial application that is being generated)
said application generator comprising: a site usage analyzer to analyze collected BI (business information) for said website; wherein said BI at least comprises at least one of: editing history of components of said website and usage information of said AGWBS for said website; and (Hirsch, column 8, lines 50-67, the application or application module automatically updates to reflect changes that are made to the website or web page so that if 
an app previewer to display a preview version of at least one main screen of said app according to said XACF for a stage of said converting by said AGWBS, said app previewer further comprising a field content determiner to provide data for fields of user interface elements of said at least one main screen according to at least one of: input examples from a per-vertical base apps of said business to said website and the output of said site usage analyzer; (Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device; the page detail window provides a list of buttons (i.e., About Us, Contact, Photo Gallery) each of which is associated with a particular application module that has been created for the application; Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 22, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses also comprising at least one simulation server to concurrently execute a plurality of XACFs for said app previewer (Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application).

Regarding claim 26, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses wherein said data for fields of user interface elements is real data extracted from said at least one database (Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 31, Hirsch discloses [a] method for converting a website to an application (app) which operates on a mobile device, the method comprising: 
storing in at least one database at least a plurality of per-vertical base apps, wherein a per-vertical base app is per one type of business and business information (BI) pertaining to said website; (Hirsch, FIG. 2, illustrates the system includes a set of build tools stored on the storage device as part of the application builder; Hirsch, column 17, lines 10-39, teaches the build tools include application templates that may be customized by the user for designing the application, e.g., a user may select an application template for creating an application for a particular type of business (e.g., restaurant, law firm, accounting, construction company, etc.); an application template for a law firm may include preassembled modules)
generating an initial extended application content file (XACF) storing application related information for said website according to an analysis of said website, (Hirsch, column 7, lines 45-63, teaches the website content is utilized to create an initial application in a generic application format (e.g., a generic format which includes a listing of the application features; Hirsch, column 13, line 53-column 14, line 37, teaches a website analyzer analyzes the website content to detect website features and incorporates them into the initial application that is being generated) said generating comprising: analyzing collected BI (business information) for said website; wherein said BI at least comprises at least one of: editing history of components of said website and usage information of said AGWBS for said website; and (Hirsch, column 8, lines 50-67, the application or application module automatically updates to reflect changes that are made to the website or web page so that if website features are added to a webpage or website, the application automatically updates to include these features; to determine whether a website or web page has been updated, the website or web page that was utilized in creating the application or application module is periodically reviewed to check for updates)
displaying a preview version of at least one main screen of said app for a stage of said converting, said displaying further comprising providing data for fields of user interface elements of said at least one main screen according to at least one of: input examples from a per-vertical base apps of said business to said website and from said analyzing collected BI (Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device; the page detail window provides a list of buttons (i.e., About Us, Contact, Photo Gallery) each of which is associated with a particular application module that has been created for the application; Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 32, Hirsch discloses the invention of claim 31 as discussed above. Hirsch further discloses also comprising executing a plurality of XACFs on at least one simulation server for said displaying (Hirsch, column 10, lines 4-13, teaches the app building server is used 

Regarding claim 36, Hirsch discloses the invention of claim 31 as discussed above. Hirsch further discloses wherein said data for fields of user interface elements is real data extracted from said at least one database (Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Hashmi (CA 2,817,554 A1; published Dec. 1, 2013).

Regarding claim 23, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application. Yet, Hirsch does not expressly disclose wherein said at least one simulation server is on at least one of a software simulation cloud, a device farm cloud and a server-adapted common app engine cloud. However, Hashmi, Abstract, teaches an apparatus for a mobile content management system that has interactive features to enable creation of mobile websites where the mobile content Hirsch to incorporate the teachings of Hashmi to implement the application builder software on a cloud platform. Doing so would enable delivering the application building software to users on a SaaS (Software as a Service) platform (Hashmi).
Claim 33 is a method claim corresponding to claim 23 and is similarly rejected.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Watanabe (US 2011/0287750 A1; published Nov. 24, 2011).

Regarding claim 24, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device. Yet, Hirsch does not disclose wherein said at least one simulation server creates preliminary app screenshots to use as said data for said fields. However, Watanabe, Abstract, paragraph 18, teaches rendering a webpage from the content information and generating a page image corresponding to the web page by converting the web page into image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Watanabe to convert Watanabe, paragraph 18).
Claim 34 is a method claim corresponding to claim 24 and is similarly rejected.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 21 and 31 above, and further in view of Chitnis (US 2009/0210419 A1; published Aug. 20, 2009).

Regarding claim 25, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses also comprising a main screen determiner to determine a number of main screens of said app to use for said display ([Specification (paragraph 23) describes “main screen determiner” as included within the application generator (“AGWBS”) and, therefore, “main screen determiner” is also interpreted as software]. Hirsch, column 12, line 58-column 13, line 15, teaches a site map reader determines the application modules that are to be created for an application using the content from the website; each module is associated with a particular web page that is populated with website features included on the associated web page). Yet, Hirsch does not expressly disclose that it determines a main screen by using screen score analysis and ranking. However, Chitnis, Abstract, teaches using machine learning to automatically discover home pages on the Internet by determining a model score for each candidate match, and determining a match from among the candidate matches according to the scores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to determine a main page of the 
Claim 35 is a method claim corresponding to claim 25 and is similarly rejected.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Zhao (US 2015/0081764 A1; published Mar. 19, 2015).

Regarding claim 27, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application. Yet, Hirsch does not expressly disclose wherein said at least one simulation server multiplexes simulator instances using a single simulator instance for multiple users. However, Zhao, paragraph 24, 84, teaches a mobile app server including virtual machines to execute mobile apps on a mobile OS simulator, each mobile app server includes a native server OS and multiple M mobile apps sessions in which an instance of a native mobile app is executed on a virtual machine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Zhao to allow the app building server to simulate multiple mobile app instances. Doing so would enable simulating not only the mobile app but also the native environment (Zhao, paragraph 12).
Claim 37 is a method claim corresponding to claim 27 and is similarly rejected.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 21 and 31 above, and further in view of Duda (US 2013/0263098 A1; published Oct. 3, 2013).

Regarding claim 30, Hirsch, in view of Hashmi, discloses the invention of claim 21 as discussed above. Hirsch, column 18, lines 36-54, teaches that the interface includes a simulation window that illustrates how the application being created will appear and function when the application is downloaded and installed on a target client device. Yet, Hirsch does not expressly disclose further comprising said app previewer to create a data file describing user interface widgets and elements used in said app and to provide an emulation of a version of a user interface widget for a mobile operating system ([Specification (paragraph 24) describes “app previewer” as included within the application generator (“AGWBS”) and, therefore, “app previewer” is also interpreted as software].). However, Duda teaches a system for testing of mobile websites using a mobile device emulator that allows the user to select the device and operating system (see paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Duda to provide an emulated view of the application being created. Doing so would enable the user to be able to see the operation of the mobile application on numerous device platforms without having to obtain each of the devices and load the website into each device individually (Duda, paragraph 5).
Claim 40 is a method claim corresponding to claim 30 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.